DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8, 13 and 16-22 previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/21/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter

Claims 1-3, 5, 7-23, 27 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “ a plurality of gate electrodes over a portion of the quantum well between the first contact and the second contact, wherein the plurality of gate electrodes include an odd number of gate electrodes, and wherein the plurality of gate electrodes are configured to control formation of a quantum dot in each portion of the quantum well that is substantially opposite an even gate electrode of the odd number of gate electrodes”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “  providing a plurality of gate electrodes over a portion of the quantum well between the first contact and the second contact, wherein the plurality of gate electrodes include an odd number of gate electrodes, and wherein the plurality of gate electrodes are configured to control formation of a quantum dot in each portion of the quantum well that is substantially opposite an even gate electrode of the odd number of gate electrode”, with combination of remaining features, as recited in claim 16.

as recited in claim 23.

Rakshit et al (US 2009/0279355 A1) discloses stack depiction of a QWFET device with low bandgap III-V material (InSb or InGaAs) as the channel  confined between high bandgap barrier layer  at the top and high bandgap buffer layer at the bottom. Preferably, a contact layer is interposed between barrier level and the source or drain. Optionally, the source or drain may sit directly on the barrier layer, but that would increase the parasitic resistance (Fig [4], Para [0038]).

However, Rakshit fails to disclose would not have rendered obvious the above-quoted features recited in claims 1, 16 and 23.

Claims 2-3, 5, 7-15, 17-22, 27 and 29 are allowed as those inherit the allowable subject matter from clams 1, 16 and 23.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898